Per Curiam. The Arkansas Bar Association, by and through its Lawyer Referral Service Committee, has petitioned this court pursuant to Ark. Code Ann. § 16-22-101 (a) (Repl. 1994) for approval of the operation of its Lawyer Referral Service. The Arkansas Bar Association seeks approval of a referral fee of ten percent of any fee over $500.00 collected by an attorney who receives the fee as a result of a referral given by the Arkansas Bar Association’s Lawyer Referral Service.  It has been a longstanding custom and practice for the court to refer requests of this nature to our respective committees for study, comment, and recommendations to the court. Accordingly, the Arkansas Bar Association’s petition is referred to the Committee on Professional Conduct. The committee is to furnish the court within a reasonable period of time its recommendations as to the ethics of the proposal. Dudley, J., concurs.